Exhibit 10.23

Tidewater Inc.

Clarification to the

Management Annual Incentive Plan

for 2010 through 2012

This Clarification to the Tidewater Inc. Management Annual Incentive Plan (the
“Plan”) is effective as of March 4, 2010.

WHEREAS, the Compensation Committee of the Board of Directors wishes to clarify
the Plan describing the determination of the portion of the annual incentive
payment based upon individual performance criteria;

NOW THEREFORE, the Company wishes to clarify and restate Section VIII C. of the
Plan to read as follows:

C. Individual Performance Criteria. Three to five subjective or objective
individual goals will be established for and communicated to each participant
early in the fiscal year. These goals will be established by the participant’s
supervisor. At or near the end of the fiscal year, the Compensation Committee
will establish a multiple of between 0 and 1.5 times the target payout for all
participants that will be the declared amount that will generate a pool in which
all participants will be eligible to share. Each participant’s supervisor will
evaluate the participant’s overall performance, including the achievement of the
individual performance goals, and the Chief Executive Officer will determine the
portion of the pool each participant will receive (subject to a per person
limitation of 2.0 times target). The schedule of all amounts to be paid under
the Plan for individual performance will be approved by the Compensation
Committee prior to payout.

For example, if the Compensation Committee sets the individual performance pool
at 1.2 times the total of all individual performance target amounts, all
individual target amounts would be multiplied by 1.2 and aggregated to generate
the pool amount. Then the Chief Executive Officer has the discretion to allocate
the pool amount among the Plan participants as he sees fit (subject to the
ultimate approval of the Compensation Committee). Each participant could be
awarded between 0 and 2.0 times the individual’s target and would not be limited
to 1.2 times target.

This Clarification is hereby executed effective March 4, 2010.

 

TIDEWATER INC. By:   /s/ Bruce D. Lundstrom  

Bruce D. Lundstrom

Executive Vice President,

Secretary and General Counsel